 

Exhibit 10.3

 

AMENDMENT NO. 2 TO SALE AND SERVICING AGREEMENT

 

This Amendment No. 2 to Sale and Servicing Agreement, dated as of June 5, 2020
(this “Amendment”) is by and among Horizon Funding I, LLC, a Delaware limited
liability company, as issuer (the “Issuer”), Horizon Secured Loan Fund I LLC, a
Delaware limited liability company, as the seller (the “Seller”) and as the
originator (the “Originator”), Horizon Technology Finance Corporation, a
Delaware corporation, as the servicer (the “Servicer”) and U.S. Bank National
Association (“U.S. Bank”), not in its individual capacity but as the indenture
trustee (the “Trustee”), not in its individual capacity but as the backup
servicer (the “Backup Servicer”), not in its individual capacity but as the
custodian (the “Custodian”), not in its individual capacity but as the lockbox
bank (the “Lockbox Bank”) and not in its individual capacity but solely as
securities intermediary (the “Securities Intermediary”). Each of the Issuer, the
Originator, the Servicer, the Trustee, the Backup Servicer, the Lockbox Bank and
the Securities Intermediary may be referred to herein as a “Party” or
collectively as the “Parties.”

 

PRELIMINARY STATEMENTS

 

WHEREAS, each of the Parties is a party to that certain Sale and Servicing
Agreement, dated as of June 1, 2018, among the Issuer, the Seller, the
Originator, the Servicer, the Trustee, the Backup Servicer, the Custodian, the
Securities Intermediary and the Lockbox bank (the “Agreement”) as amended on
June 19, 2019 (the “Amendment No. 1”); and

 

WHEREAS, the Parties desire to amend the Agreement in the manner set forth in
this Amendment and in accordance with Section 13.01(b) of the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Parties hereby agree as follows:

 

Article I.
AMENDMENT

 

Section 1.1               Amendment.

 

The Agreement is hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the bold
and double-underlined text (indicated textually in the same manner as the
following example: bold and double-underlined text) as set forth on the pages of
the Agreement attached as Exhibit A hereto.

 

Section 1.2                Representations and Warranties.

 

Each of the Issuer, Originator, the Servicer and the Backup Servicer with
respect to itself, represents and warrants as of the date of this Amendment as
follows:

 

(a)              This Amendment has been duly and validly executed and delivered
by such party and constitutes its valid and binding obligation, legally
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable Insolvency Laws and general
principles of equity, whether considered in a proceeding at law or in equity;

 

(b)              no Rapid Amortization Event or Event of Default exists as of
the date hereof (the “Amendment Effective Date”) and will result from this
Amendment, both immediately before and after giving effect to this Amendment;
and

 





 

 

(c)              all representations and warranties of the Originator, the
Servicer and the Backup Servicer contained in this Amendment, Article III of the
Agreement or any other Transaction Document shall be true and correct in all
material respects (or in all respects if any such representation or warranty is
already qualified by materiality), except that any representation or warranty
which by its terms is made as of a specified date shall be true and correct in
all material respects (or in all respects if any such representation or warranty
is already qualified by materiality) as of such specified date.

 

Each of the Seller, the Trustee, the Custodian, the Lockbox Bank, and the
Securities Intermediary with respect to itself, represents and warrants as of
the date of this Amendment that this Amendment has been duly and validly
executed and delivered by such party and constitutes its valid and binding
obligation, legally enforceable against such party in accordance with its terms,
except as enforceability may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a proceeding at law or in
equity.

 

Article II.
MISCELLANEOUS

 

Section 2.1               Definitions; Interpretation. All capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Agreement.

 

Section 2.2               Headings. The section headings contained in this
Amendment are for reference purposes only and shall not affect the meaning or
interpretation of this Amendment.

 

Section 2.3               Amendment. No provision of this Amendment may be
amended, modified or supplemented except by the written agreement of all of the
Parties.

 

Section 2.4               Counterparts. This Amendment may be executed in any
number of counterparts and by different Parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement.

 

Section 2.5               Transaction Document. This Amendment shall constitute
a Transaction Document.

 

Section 2.6               Conditions to Effectiveness. This Amendment shall
become effective on the date on which (i) each party hereto shall have delivered
an executed signature page hereto to the Trustee, (ii) the Trustee has received
the consent of the Majority Noteholders and (iii) the Rating Agency Condition
has been satisfied.

 



2

 

 

Section 2.7               GOVERNING LAW. (a) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES UNDER THE AGREEMENT AS AMENDED BY THIS AMENDMENT
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE AGREEMENT AS AMENDED BY THIS AMENDMENT. EACH PARTY HERETO (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 2.7(b).

  

Section 2.8               Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the United States for
the Southern District of New York, and by execution and delivery of this
Amendment, each party hereto consents, for itself and in respect of its
property, to the nonexclusive jurisdiction of those courts. Each such party
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction in respect
of this Amendment or any document related hereto.

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  HORIZON FUNDING I, LLC, as the Issuer       By: /s/ Daniel R. Trolio   Name:  
Title:       HORIZON SECURED LOAN FUND I LLC, as the Originator and as the
Seller       By: /s/ Daniel R. Trolio   Name:   Title:       HORIZON TECHNOLOGY
FINANCE CORPORATION, as the Servicer       By: /s/ Robert D. Pomeroy, Jr.  
Name: Robert D. Pomeroy, Jr.   Title: Chief Executive Officer

 

[Horizon — Sale and Servicing Agreement]

  





 

 

  U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as the
Trustee       By: /s/ Julian Linian   Name: Julian Linian   Title: Vice
President       U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity
but as Securities Intermediary       By: /s/ Julian Linian   Name: Julian Linian
  Title: Vice President       U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but as Custodian       By: /s/ Julian Linian   Name: Julian
Linian  

Title: Vice President

      U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as
Backup Servicer       By: /s/ Samantha Howe   Name: Samantha Howe   Title: Vice
President

 

  U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as Lockbox
Bank       By: /s/ Deborah J. Franco   Name: Deborah J. Franco   Title: Vice
President    

 





 

 

Acknowledged and agreed:

  NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION, as Initial Purchaser      
By: NYL Investors LLC, its Investment Manager       By: /s/ Scott R. Seewald  
Name: Scott R. Seewald   Title: Managing Director       NEW YORK LIFE INSURANCE
COMPANY, as Initial Purchaser       By: /s/ Scott R. Seewald   Name: Scott R.
Seewald     Title: Vice President       NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C), as
Initial Purchaser       By: NYL Investors LLC, its Investment Manager       By:
/s/ Scott R. Seewald   Name: Scott R. Seewald   Title: Managing Director      
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30E), as Initial Purchaser       By: NYL
Investors LLC, its Investment Manager       By:  /s/ Scott R. Seewald   Name:
Scott R. Seewald     Title: Managing Director    

 





 

 

  THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE, as Initial Purchaser       By: New
York Life Insurance Company, its attorney-in-fact       By: /s/ Scott R. Seewald
  Name: Scott R. Seewald     Title: Vice President

  



